Citation Nr: 1110352	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service in the Virgin Islands Army National Guard (VIARNG) from September 2005 to November 2006, with service in Kuwait and Iraq from November 2005 to October 2006 in support of Operation Enduring Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, and Regional Office (RO).

In September 2009, the Board remanded the claims to the RO for additional development.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's low back disability clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated during active service.

2.  The Veteran's left knee disability clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated during active service.

3.  There is no competent evidence linking the Veteran's current bilateral shoulder disability to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

3.  The criteria for establishing service connection for a bilateral shoulder disability are not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Furthermore, the Board finds that the Appeals Management Center substantially complied with the September 2009 remand instructions.  Outstanding VA medical treatment reports dated from September 2007 to January 2008 have been obtained and associated with the claims folder.  The claims were also remanded in order to afford the Veteran with a VA examination and to obtain medical opinions.  The record, however, shows that the Veteran failed to report to a June 2010 VA examination, although a notice letter was sent to his last known address of record in May 2010.  The Veteran was informed that he failed to report for his scheduled VA examination in the December 2010 supplemental statement of the case.  The Veteran has not provided any explanation for his failure to report to the examination.  In this regard, the Board observes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board observes that VA has made reasonable efforts to afford the Veteran a VA examination with a medical opinion in conjunction with this appeal.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

The Veteran contends that his low back, left knee and bilateral shoulder disabilities are related to service.  He also alleges that his low back and left knee disabilities preexisted his period of active service in Kuwait and Iraq (from September 2005 to November 2006), and were aggravated during this period of service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Background

Service treatment records associated with the claims file revealed that the Veteran underwent an annual certification in March 1995.  It was noted that the Veteran sustained a left leg injury while on advanced training in Mississippi.  X-rays taken at that time were negative, and a notation on the certificate indicated that the Veteran experienced no current problems with the leg.  The Veteran was found fully fit for duty.  

In another annual medical certification dated May 1999, the Veteran reported "a shoulder and knee problem" since April 1999.  Upon physical examination, the Veteran denied having any right shoulder or left knee problems, but was nevertheless placed on a temporary physical profile for two weeks.  He was found physically fit for duty.

A November 2000 private treatment note from M. Williams, M.D. is associated with the claims file.  According to Dr. Williams, he treated the Veteran for a left shoulder separation and recommended that the Veteran be excused from work for a period of ten days.  During that time, Dr. Williams prescribed bed rest and physical therapy.  

The Veteran indicated in a May 2003 annual medical certification that he underwent knee surgery in September.  According to the Veteran, he stated that he did not think that the knee injury would affect his advanced training performance since he was still able to play sports.  He was found fully fit for duty.  

In June 2003, the Veteran reported to sick call with subjective complaints of neck and back pain following a motor vehicle accident.  It was noted upon physical examination that the Veteran's cervical/lumbar spine was tender to palpation.  The assessment was acute cervical/lumbar pain.	

At a February 2004 annual medical certification, the Veteran stated that he had knee surgery "in the last two years."  However, he denied any medical problems at that time and was found fully fit for duty.

The Veteran was afforded a clinical evaluation and physical examination in March 2004 prior to entering the most recent period of active service.  He provided a medical history significant for intermittent back pain and knee surgery "2 years ago."  A clinical evaluation and physical examination revealed evidence of a left shoulder scar.  Notations on the examination report also indicated that the Veteran had intermittent low back pain, but that this condition "does not affect duty performance."  The Veteran's history of left knee surgery was also noted, but the examiner indicated that there were no "limitations remaining by report."

The Veteran presented to G. Jett, M.D. in December 2004 for a magnetic resonance imaging (MRI) scan of his lumbar spine.  The results of the scan were interpreted to show a large L5 disc extrusion that impinged on the left S1 nerve root.  According to Dr. Jett, the Veteran was "totally disabled from all activities at this time."

In a January 2005 annual medical certification, the Veteran indicated that he sustained a back injury in July 2004 after lifting a duffel bag.  The Veteran subsequently reported symptoms of numbness down the leg and an MRI scan showed evidence of a large protruding disc at L5.  The Veteran was found fully fit for duty.

The Veteran was afforded a pre-deployment physical examination in September 2005.  He described his health at that time as "excellent."  The Veteran was, however, found to be "not deployable" because of a dental condition.

The Veteran underwent another pre-deployment physical examination in October 2005.  At that time, the Veteran described his health as "very good," and denied having any medical problems.  He was found to be deployable.

The Veteran reported to sick call in February 2006 with subjective complaints of a swollen knee and bilateral shoulder pain.  Specifically, the Veteran stated that he injured his left knee playing basketball.  The examiner noted evidence of large effusion and drained 42 cubic centimeters of blood-tinged, straw-colored fluid from the knee.  The impression was large left knee effusion.  The examiner prescribed rest for 24 hours and recommended that the Veteran be placed on physical profile thereafter.  

In September 2006, the Veteran presented to sick call while stationed in Iraq and reported having back pain.  A Statement of Medical Examination and Duty Status dated that same month indicated that the Veteran "accidentally" injured his back while getting his equipment ready for demobilization.  A follow-up Statement of Medical Examination and Duty Status dated October 2006 indicated that the Veteran injured his back while moving heavy equipment in September 2006.  According to the author of this statement, the Veteran originally injured his back in June 2003 as the result of a motor vehicle accident.

In an October 2006 medical assessment administered prior to separation from service, the Veteran reported subjective complaints of back and shoulder pain, as well as knee problems.  The examiner described the Veteran's back pain as "mild" and noted that it "comes and goes twice daily - am and afternoon."  With regard to the Veteran's left knee, the examiner noted that the Veteran had arthroscopic surgery prior to deployment.  According to the examiner, the Veteran's left knee condition was manifested by pain, incision, drainage and a popping feeling twice daily.  The examiner also noted evidence of bilateral shoulder pain, minimal with rotation.

The Veteran presented at a VA medical facility in December 2006 for a lumbar spine x-ray.  The impression was degenerative disc disease.  No evidence of fracture or subluxation was found.

At a VA joints examination in February 2007, the Veteran reported that he injured his shoulders lifting weights while stationed in Iraq and that he had intermittent bilateral shoulder pain since then, mostly associated with lifting objects or his arms to shoulder height or above.  He also reported left knee pain.  According to the Veteran, he initially injured his knee while running (as a civilian) and reinjured it while stationed in Iraq.  Following a physical examination, the examiner diagnosed the Veteran as having residuals of a left knee meniscal tear and bilateral shoulder tendonitis.  X-rays of the Veteran's lumbar spine were interpreted to show severe degenerative changes at L5-S1.

The Veteran also reported for a VA general medical examination in February 2007.  He stated that he had low back, left knee and bilateral shoulder pain.  The onset of the back pain was noted to be 2003 following a motor vehicle accident.  The Veteran stated that he subsequently reinjured his back while lifting heavy equipment in Iraq.  With regard to the left knee, it was noted that the Veteran underwent surgery in 2002 following a meniscal tear.  The Veteran subsequently reinjured his knee participating in physical training while stationed in Iraq.  He also stated that he injured his shoulders doing physical training exercises while stationed in Iraq.  The impression was degenerative disc disease with associated muscle spasm/disc protrusion at L5-S1 with left S1 radiculopathy, bilateral shoulder condition and left knee pain.

A January 2008 VA outpatient treatment report reflects diagnoses of degenerative disc disease and tendonitis.

Analysis

Lumbar Spine Disability

The evidence reflects that the Veteran is currently diagnosed as having degenerative disc disease of the lumbar spine. 

The Board recognizes that the pre-deployment physicals conducted in September and October 2005 are negative for findings of a back disability.  As no back disability was noted upon entrance into active duty, the Veteran is entitled to a presumption of soundness at service entrance.  However, treatment reports both prior to and during active duty service indicate that that the Veteran was involved in a motor vehicle accident in 2003 and that an MRI conducted in 2004 revealed that he had degenerative disc disease of the lumbar spine.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran's lumbar spine disability and existed prior to his entry into active service.

The Board must now consider whether his pre-existing lumbar spine disability was aggravated by service and, if so, whether the current disability is causally related to such aggravation.

In this regard, the Veteran's service treatment records show that in September 2006, the Veteran reported injuring his back while getting equipment ready for demobilization.  The Veteran continued to complain of back pain and an x-ray conducted in December 2006 continued to show degenerative disc disease of the lumbar spine without evidence of fracture or subluxation.  On separation examination in October 2006, the Veteran's back pain was described mild.  Post-service, x-rays conducted in conjunction with a February 2007 VA examination showed severe degenerative changes at L5-S1.  Although the VA examiner noted the Veteran's reports of initial onset of back pain in 2003 with reinjury during active service, the examiner did not provide a statement with regard to aggravation.    In sum, there is simply no medical evidence or opinion of record supporting the Veteran's claim that his pre-existing low back disability was permanently aggravated during or by his period of active military service.  The Board emphasizes that the Veteran failed to appear for a VA examination scheduled for the purpose of obtaining a medical opinion to directly address the matter on which this claim turns - whether any pre-existing low back disability was aggravated in or by service, and whether the Veteran's current low back disability is otherwise medically related to service.  As such, the Board has no alternative but to evaluate the claim on the basis of the medical evidence of record to determine whether service connection is warranted.  See 38 C.F.R. § 3.655(a).  As it stands, the evidence of record weighs against the Veteran's contention that his low back disability increased in severity during service.  As noted, the disorder was described as being only mild upon separation from service.  Thus, in the case, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's pre-existing low back disability did not increase in severity during service.  In light of the above, the Board concludes that the Veteran's low back disability clearly and unmistakably was not incurred in or aggravated by service.

Left Knee Disability

The evidence reflects that the Veteran is currently diagnosed as having residuals of a left knee meniscal tear.  Pre-deployment physicals conducted in September and October 2005 do not identify a left knee disability.  However, Board concludes that there is clear and unmistakable evidence that the Veteran injured his left knee prior to active service.  Service treatment records both prior to and during active service show that the Veteran underwent left knee surgery in 2003 for a meniscal tear.  Therefore, the Board concludes that the presumption of a sound condition is rebutted.  The above evidence clearly and unmistakably shows that the Veteran had a left knee disability that existed prior to active service.  

On the question of aggravation, there is simply no medical evidence that the pre-existing left knee disability underwent any permanent increase in severity during the Veteran's period of active service.  Service treatment records show that in 2006, the Veteran reported injuring his left knee while playing basketball and was diagnosed with a large left knee effusion.  On separation examination in October 2006, the left knee was noted to be manifested by pain, incision, drainage and a popping feeling.  Post-service, VA examinations conducted in February 2007 show that the Veteran had left knee pain and was diagnosed as having residuals of a left knee meniscal tear.  Although the VA examiners noted the Veteran's reports of initial onset of left knee injury prior to active service with reinjury during active service, the examiners did not provide a statement with regard to aggravation.  The actual examination findings were reflective of essentially normal functioning.  The range of motion was from zero degrees to 135 degrees.  On examination of stability, the VA examination showed no instability.  There was a negative anterior-posterior drawer test, a negative Lachman's test, and negative McMurray's test.  The examiner specified that there were "No functional limitations of left knee."  Thus, the evidence of record clearly and unmistakably shows that the Veteran's pre-existing left knee disability did not increase in severity during service.    

As noted above, another VA examination was scheduled to determine the extent and etiology of the Veteran's left knee disability, including whether the pre-existing left knee disability was worsened by his active service.  However, the Veteran failed to report for such examination, and has not provided an explanation as to his failure to report.  Thus, the claim was evaluated on the basis of the medical evidence of record.  See 38 C.F.R. § 3.655(a).  In light of the above, the Board concludes that the Veteran's left knee disability clearly and unmistakably was not incurred in or aggravated by service.




Bilateral Shoulder Disability

The evidence shows a current diagnosis of bilateral shoulder tendonitis.  While a pre-service November 2000 private treatment report shows a left shoulder separation, there is no indication of any chronic residuals from such an injury.  Moreover, pre-deployment physicals conducted in September and October 2005 do not document a shoulder disability.  The Veteran did not complain of bilateral shoulder pain until his separation examination in October 2006.  On VA examination conducted in February 2007, the Veteran reported that he injured his shoulders during active service while lifting weights and that he has continued to have intermittent shoulder pain since that time.    

Specifically, to establish entitlement to service connection, there must still be competent evidence linking the current disorder to service.  In this case, there is no competent medical opinion linking the Veteran's current bilateral shoulder tendonitis with any disease, injury, or incident occurring during military service.  Importantly, the Veteran did not report for the VA examination scheduled in December 2010 which was ordered to obtain an opinion as to whether his current bilateral shoulder disability was related to shoulder complaints in service.  Thus, the claim was evaluated on the basis of the medical evidence of record.  See 38 C.F.R. § 3.655(a).  The Board concludes that the Veteran's bilateral shoulder disability was not incurred during active service.

Conclusion

In addition to the medical evidence, the Board has considered the Veteran's statements; however, none of this evidence provides a basis for allowance of the claims.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current lumbar spine, left knee and bilateral shoulder disorders, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Under these circumstances, the Board finds that the claims for service connection for a low back disability, a left knee disability and a bilateral shoulder disability, must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent and probative evidence supports any of the claims for service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a bilateral shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


